Citation Nr: 1754802	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  15-06 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for fibromyalgia, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1990 to October 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  The record was held open for 30 days.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has claimed that he has fibromyalgia which developed due to his military service.  VA clinical record records document that the Veteran has experienced chronic pain.  During the April 2017 hearing, he testified, and his service records reflect, that he had service in Kuwait and Saudi Arabia.  He also asserted that he was given a pill in service which resulted in flu-like symptoms that have not completely resolved since that time.  The Veteran further testified that his symptoms included feeling lethargic, sleepy, and very achy.  

A January 2012 VA general medical examination found that the Veteran did not have any neurological conditions, including fibromyalgia.  However, VA clinical records from January 2011 noted that the Veteran was referred to Dr. C.M. (initials used to protect privacy) in Klamath Falls, Oregon, for evaluation and treatment recommendations for suspected fibromyalgia.  A June 2011 VA clinical record also noted an assessment of fibromyalgia.  Similarly, a May 2017 letter from the Veteran's primary care provider noted that the Veteran met the criteria for fibromyalgia in 2011 and that he could also have a diagnosis of chronic multisystem illness due to Gulf War exposures. 

During the April 2017 hearing, the Veteran's representative asserted that it was possible that the examiner who performed the January 2012 VA examination may not have had the opportunity to review the VA medical records that reference a diagnosis of fibromyalgia.  Therefore, the Board finds that the Veteran should be afforded an additional VA examination which addresses the nature and etiology of the claimed disorder.  

A remand is also necessary to obtain additional VA medical records that have not been associated with the record.  In this regard, the May 2017 letter from the Veteran's primary care physician references a May 25, 2016, consultation with the War Related Illness and Injury Service, and a clinical record from June 30, 2016, wherein the examining physician, Dr. H., found that the Veteran met the criteria for a chronic multisystem illness.  These records have not been associated with the claims file.  Therefore, the AOJ should attempt to obtain such records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed fibromyalgia.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records which have not yet been associated with the claims file, including: records from the Klamath Falls Community Based Outpatient Clinic (CBOC), records from the White River VA Medical Center (VAMC), records from a May 25, 2016, consultation with the War Related Illness and Injury Service, and a clinical record from June 30, 2016, wherein the Veteran was examined by Dr. H.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any fibromyalgia that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, statements, and April 2017 hearing testimony. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner address whether the Veteran has a current diagnosis of fibromyalgia.  If not, the examiner should identify all current disorders related to the Veteran's reported symptoms.

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder manifested in service or is otherwise related to his military service, to include any symptomatology therein, environmental exposures in Southwest Asia, and as a result of ingesting a pill provided to him during service.

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to any undiagnosed illness, or a medically unexplained chronic multi-symptom illness resulting from service in Southwest Asia during the Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

(The term "at least as likely as not "does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]"38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.

4.  Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




